UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7111



WARWICK HARRELL,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairwoman for the Virginia
Parole Board,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-379-2)


Submitted:   October 14, 2004             Decided:   October 22, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warwick Harrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warwick   Harrell   appeals    the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).     We have reviewed the record and find

that this appeal is frivolous.    Accordingly, we dismiss the appeal

for the reasons stated by the district court.             See Harrell v.

Fahey, No. CA-04-379-2 (E.D. Va. filed June 29, 2004; entered June

30, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                 - 2 -